Title: William Smith Shaw to Abigail Adams, 26 February 1800
From: Shaw, William Smith
To: Adams, Abigail


				
					My dear Madam
					Union Brigade Feby. 26th. 1800
				
				I have been honoured by your Letter of the 18th— I have noticed its Contents, I consent to your wishes, and I will smother my own, if my heart cracks— my Idea of happiness, rests on the ability properly exercised—to promote the happiness of others, whenever I am furnished with this ability I exercise it, and consider myself obliged by the oportunity, I have written to Mrs: Smith, & you will consider your collective happiness as entitled to take rank of my individual— I must confess however I was a little derangè at first— I was disposed with ’Armstrong’ like a soft enthusiast to quit my lonely hut, and to the rivulets lonely Solitary moanings tune my sad complaint— I could not bear the cheerful haunts of men, nor mingle with the bustling croud—but when I reflected on my military garb, & nodding plume, I thought I’d better contemplate the more adventurous scene, of glowing fields were war grows hot, & raging through the sky, the lofty trumpet swells the maddening soul, and in the hardy camp, forget all softer and less manly cares— you would have been astonished with what rapidity Venus with her doves sought the Idalian Groves, when Mars put himself in a passion, that he might the better conceal his shagreen, when he was forced to say, notwithstanding, the enchanting eligence of the full swoln Cluster—that He would not touch the Grapes, for they were sower— you see I am not quite settled in my mind, excepting on that

particular point never to say no, when the more pleasing term yes, will promote your happiness & contribute to your amusements—
				With the highest respect I have the Honor to be—Dear Madam / Your Most Obliged / and Obedient / Humble Serv
				
					W: S: Smith
				
			